  Case 20-30509       Doc 40      Filed 03/02/21 Entered 03/02/21 10:20:00            Desc Main
                                   Document     Page 1 of 11



                         UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF MASSACHUSETTS
                                 WESTERN DIVISION


                                                       Chapter 7
  In re
                                                       Case No. 20-30509-EDK
  DAVID CHAPIN,
  HILLARY CHAPIN,
                 Debtors




          TRUSTEE'S MOTION FOR ORDER APPROVING PRIVATE SALE
         OF PROPERTY OF THE ESTATE FREE AND CLEAR OF LIENS AND
             ENCUMBRANCES PURSUANT TO 11 U.S.C. §363(b) and (f)

               (24R WOODLAND HEIGHTS, WALES, MASSACHUSETTS)

       Now comes Steven Weiss, Trustee in the above Chapter 7 case, through his counsel, and

hereby moves, pursuant to Bankruptcy Code §§363(b) and (f), and Bankruptcy Rule 6004(c) for

authority to sell the estate's interest in approximately 2.5 acres of undeveloped real estate located

at 24R Woodland Heights, Wales, Massachusetts, free and clear of all liens, claims, mortgages,

security interests, charges, encumbrances, and other interests to James and Patricia Korman (the

"Purchasers") or their nominee, for the sum of $15,000.00, as described herein. In support

thereof, the Trustee respectfully states as follows:


       1.    On October 13, 2020 David and Hillary Chapin (the "Debtors") filed a petition for

relief under Chapter 7 of the Bankruptcy Code with this Court.


       2.    The matters set forth in this motion constitute core proceedings pursuant to 28

U.S.C. §157(b)(2)(M).


       3. Mr. Chapin owns approximately 2.5 acres of undeveloped land located at 24R

Woodland Heights, Wales, Massachusetts (the "Property"), as more fully described in a deed
  Case 20-30509       Doc 40     Filed 03/02/21 Entered 03/02/21 10:20:00             Desc Main
                                  Document       Page 2 of 11
                                               2

recorded in the Hampden County of Deeds at Book 19001, Page 51. While the Property is

assessed by the Town of Wales at $46,000.00; however, the Property has limited road access.

Public records indicate Mr. Chapin acquired the Property at a tax sale in 2011 for $9,000.00.


       4.    Based on the Trustee's review of various title reports, the Trustee believes that the

Property is not subject to any consensual liens, and to real estate taxes and municipal charges to

the Town of Wales in the approximate amount of $750.00.


       5.     The Trustee entered into an agreement (subject to approval by this Court), to sell

the Property to the Purchasers for the sum of $15,000.00. The Purchaser have paid a deposit of

$2,500.00, which is being held by the Trustee. The agreement is not subject to a financing

contingency. A copy of the Purchase and Sale agreement is annexed hereto as Exhibit "A".


       6.    On information and belief, while the Purchasers own an adjacent property, they

have no connections with the Debtors and are not insiders of the Debtor, as that term is defined

in 11 U.S.C. § 101(31). Thus, the Trustee believes that the Purchasers are good faith purchasers

as that term is used in 11 U.S.C. §363(m).


       7.    The Trustee believes that a sale of the Property by private sale is in the best interest

of the estate. The Trustee conferred with a real estate broker, who indicated that given the

relatively remote location of and limited access to the Property, it is not highly marketable. The

Trustee solicited offers from other abutters, and parties known to the Trustee to acquire assets

from bankruptcy estates, and this is best offer received.


       8.    The Trustee believes that the sale may be authorized pursuant to 11 U.S.C. §

363(f)(2).
  Case 20-30509        Doc 40    Filed 03/02/21 Entered 03/02/21 10:20:00             Desc Main
                                  Document       Page 3 of 11
                                               3

        9.    As set forth in the notice of intended sale served contemporaneously herewith, the

Trustee will solicit any offers for the Property in an amount of $15,750.00 or more, which are

accompanied by a deposit of at least $2,500.00, on the same terms and conditions as the offer

made by the Purchasers.


        10.   The Trustee further requests authority to make the following distributions from the

sale: real estate taxes and any related municipal charges on the Property, and ordinary closing

costs. The remaining proceeds to be held pending further order of this Court.


        WHEREFORE, the Trustee respectfully prays:


        1.     That this Court authorize the Trustee's motion for sale of the Debtor's Property to

James and Patricia Korman or their nominee free and clear of all liens and encumbrances,

including tax liens, pursuant to the provisions of this motion;

        2.     That all encumbrances shall attach to the proceeds of the sale, to the extent that

they are valid and perfected, in the same priority as they are entitled to under applicable law;

        3.     That the Trustee be authorized to execute all documents necessary to complete the

sale;

        4.     That the Trustee be authorized to make payments from the sale proceeds as

described above; and

        5.     For such further relief as this Court deems just and proper.

               Dated this 2nd day of March, 2021.


                                      STEVEN WEISS, TRUSTEE


                                      By: /s/ Steven Weiss
                                       Steven Weiss, Esquire
  Case 20-30509        Doc 40     Filed 03/02/21 Entered 03/02/21 10:20:00   Desc Main
                                   Document       Page 4 of 11
                                                4

                                         BBO# 545619
                                         Shatz, Schwartz and Fentin, P.C.
                                         1441 Main Street, Suite 1100
                                         Springfield, MA 01103
                                         (413) 737-1131
                                         sweiss@ssfpc.com

20\0247\24R Woodland Hgts\Sale.Motion.1601
Case 20-30509   Doc 40   Filed 03/02/21 Entered 03/02/21 10:20:00    Desc Main
                          Document     Page 5 of 11
                                                                    Exhibit A
Case 20-30509   Doc 40   Filed 03/02/21 Entered 03/02/21 10:20:00   Desc Main
                          Document     Page 6 of 11
Case 20-30509   Doc 40   Filed 03/02/21 Entered 03/02/21 10:20:00   Desc Main
                          Document     Page 7 of 11
  Case 20-30509      Doc 40    Filed 03/02/21 Entered 03/02/21 10:20:00          Desc Main
                                Document     Page 8 of 11



                        UNITED STATES BANKRUPTCY COURT
                       FOR THE DISTRICT OF MASSACHUSETTS
                                WESTERN DIVISION


                                                 Chapter 7
  In re
                                                 Case No. 20-30509-EDK
  DAVID CHAPIN,
  HILLARY CHAPIN,
                 Debtors




                               CERTIFICATE OF SERVICE

        I, Steven Weiss, of Shatz Schwartz and Fentin, P.C., do hereby certify that on March 2,
2021, copies of the foregoing Motion for Sale and Notice of Sale were mailed via electronic
and/or first-class mail, postage pre-paid, to the following:

David S. Chapin
Hillary K. Chapin                                  William Haughey
38 Walker Road                                     20 Woodland Heights Drive
Wales, MA 01081                                    Wales, MA 01081

Donald R. Lassman, Esq.                            Sean C. Madura
Law Office of Donald R. Lassman                    26 Woodland Heights Drive
P.O. Box 920385                                    Wales, MA 01081
Needham, MA 02492
                                                   Joseph Vaughan
Town of Wales                                      24 Woodland Heights Drive
Office of the Tax Collector                        Wales, MA 01081
P.O. Box 22
3 Hollow Road                                      James and Joseph Korman
Wales, MA 01081                                    23 Clantoy Street
                                                   Springfield, MA 01104




                                                          /S/ Steven Weiss
                                                   Steven Weiss, Esquire
                  Case 20-30509           Doc 40     Filed 03/02/21           Entered 03/02/21 10:20:00     Desc Main
Label Matrix for local noticing                    Springfield
                                                       Document           Page 9 of 11           American Express
0101-3                                             U.S. Bankruptcy Court                         PO Box 981535
Case 20-30509                                      300 State Street, Suite 220                   El Paso, TX 79998-1535
District of Massachusetts                          Springfield, MA 01105-2925
Springfield
Mon Feb 8 09:56:54 EST 2021
American Express National Bank                     (p)BANK OF AMERICA                            Bank of America, N.A.
c/o Becket and Lee LLP                             PO BOX 982238                                 P O Box 982284
PO Box 3001                                        EL PASO TX 79998-2238                         EL PASO, TX 79998-2284
Malvern, PA 19355-0701


Bertin Engineering Inc.                            Bright Horizons                               (p)JPMORGAN CHASE BANK N A
POB 307                                            200 Talcott Avenue South                      BANKRUPTCY MAIL INTAKE TEAM
66 Glen Avenue                                     Watertown, MA 02472-5705                      700 KANSAS LANE FLOOR 01
Glen Rock, NJ 07452-2132                                                                         MONROE LA 71203-4774


Citi                                               Citi Cards                                    Citibank, N.A.
POB 790046                                         PO Box 6500                                   5800 S Corporate Pl
Saint Louis, MO 63179-0046                         Sioux Falls, SD 57117-6500                    Sioux Falls, SD 57108-5027



David S Chapin                                     E D Financial                                 Eagle Pass Camp LLC
38 Walker Road                                     120 N Severn Oaks D                           38 Walker Road
Wales, MA 01081-9704                               Knoxville, TN 37922-2359                      Wales, MA 01081-9704



Edfinancial on behalf of US Dept of Educatio       Fire Equipment Inc.                           Hillary K Chapin
120 N Seven Oaks Drive                             POB 423                                       38 Walker Road
Department of Education, PO Box 4830               Reading, MA 01867-0623                        Wales, MA 01081-9704
Department of Education, PO Box 4830
Knoxville, TN 37922-2359

IPFS Corporation                                   Isabel Kunkle                                 JPMCB Auto Finance
30 Montgomery Street                               POB 200                                       POB 901003
Suite 501                                          Home, PA 15747-0200                           Credit Bureau Dispute Processing
Jersey City, NJ 07302-3821                                                                       Fort Worth, TX 76101-2003


JPMorgan Chase Bank, N.A.                          James Lowe                                    Kendra Tornheim and Adam Stilgoe
c/o Robertson, Anschutz & Schneid,                 1238 Bushwick Ave                             26 Presidents Lane
6409 Congress Avenue, Suite 100                    Apt 2                                         Quincy, MA 02169-1929
Boca Raton, FL 33487-2853                          Brooklyn, NY 11221-4819


Kevin M. David, Esq.                               Lending Club Corporation                      Matthew Mitchell
271 Greenwood Street                               595 Market Street, Suite 200                  1141 E Johnston Street
Worcester, MA 01607-1733                           San Francisco, CA 94105-2807                  Madison, WI 53703-1625



Monson Savings Bank                                Monson Savings Bank                           National Grid
146 Main Street                                    146 Main Street                               300 Erie Blvd W.
Monson, MA 01057-1317                              POB 188                                       Syracuse, NY 13202-4250
                                                   Monson, MA 01057-0188
                    Case 20-30509          Doc 40       Filed 03/02/21            Entered 03/02/21 10:20:00           Desc Main
National Grid                                         Nelnet
                                                         Document            Page 10 of 11                 Nelnet
PO Box 960                                            121 South 13th Street, Suite 201                     PO Box 82561
Northborough, MA 01532-0960                           Lincoln, NE 68508-1922                               Lincoln, NE 68501-2561



Nelnet Loan Services                                  Partrdige, Snow & Hahn                               Patriots Plumbing, LLC
POB 82561                                             40 Westminster Street                                20 Pleasant Street
Lincoln, NE 68501-2561                                Suite 1100                                           Leicester, MA 01524-1438
                                                      Providence, RI 02903-2527


Subaru Motors Finance                                 Sullivan Insurance Group, Inc.                       TD Bank, USA by American InfoSource as agent
POB 901076                                            1 Mercantile St                                      4515 N Santa Fe Ave
Fort Worth, TX 76101-2076                             Ste 710                                              Oklahoma City, OK 73118-7901
                                                      Worcester, MA 01608-3106


TD Bank, USA/Target                                   U.S. Small Business Administration                   Upstart Network
NCD-0450                                              Little Rock Commerical Loan Servicing Ct             2950 South Delaware St
POB 1470                                              2120 Riverfront Drive, Suite 100                     San Mateo, CA 94403-2580
Minneapolis, MN 55440-1470                            Little Rock, AR 72202-1794


Upstart Network Inc.                                  Verizon by American InfoSource as agent              Webster First Federal Credit Union
POB 61203                                             4515 N Santa Fe Ave                                  1 Liberty Square
Palo Alto, CA 94306-6203                              Oklahoma City, OK 73118-7901                         Boston, MA 02109-4877



Webster First Federal Credit Union                    David S Chapin                                       Donald R. Lassman
271 Greenwood Street / PO Box 70505                   P.O. Box 264                                         Law Offices of Donald R. Lassman
Worcester, MA 01607-0505                              Wales, MA 01081-0264                                 P.O. Box 920385
                                                                                                           Needham, MA 02492-0005


Hillary K Chapin                                      Richard King                                         Steven Weiss
P.O. Box 264                                          Office of the U. S. Trustee                          1441 Main Street
Wales, MA 01081-0264                                  446 Main Street                                      Suite 1100
                                                      14th Floor                                           Springfield, MA 01103-1450
                                                      Worcester, MA 01608-2361



                    The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                    by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Bank of America                                       Chase
POB 982234                                            Attn Correspondence Dept
El Paso, TX 79998                                     PO Box 15298
                                                      Wilmington, DE 19850




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.
                  Case 20-30509   Doc 40     Filed 03/02/21        Entered 03/02/21 10:20:00   Desc Main
(u)JPMorgan Chase Bank, N.A.               End Document
                                               of Label Matrix   Page 11 of 11
                                           Mailable recipients   50
                                           Bypassed recipients    1
                                           Total                 51
